Citation Nr: 9930505	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  94-18 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1977 to 
July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which, in pertinent part, denied service 
connection for hearing loss.

The February 1993 rating decision also granted service 
connection for sarcoidosis with assignment of a 10 percent 
disability rating.  The veteran perfected his appeal as to 
entitlement to a higher rating.  However, a rating decision 
of August 1994 granted a 30 percent disability rating for the 
veteran's service-connected sarcoidosis.  During his personal 
hearing in 1994, the veteran indicated that assignment of a 
30 percent disability rating for this disorder would be a 
full grant of the benefit sought on appeal.  On a claim for 
an original or an increased rating, the claimant is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in appellate status 
where a subsequent rating decision awarded a higher rating, 
but less than the maximum available benefit.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Higher disability ratings are 
available for sarcoidosis under Diagnostic Code 6802.  
However, the veteran may expressly limit his appeal to 
entitlement to a particular disability rating which is less 
than the maximum rating available for a service-connected 
disability, thereby removing the Board's authority to 
adjudicate entitlement to a higher rating.  Id. at 39 (citing 
cf. Hamilton v. Brown, 4 Vet. App. 528, 544 (1993)).  Since 
the veteran clearly expressed his intent to limit his appeal 
to entitlement to a 30 percent disability rating for this 
disorder and he has not since indicated any dissatisfaction 
with the assigned 30 percent rating, this issue is no longer 
on appeal.

In February 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  After the 
hearing, the veteran submitted additional evidence.  As he 
has waived the RO's consideration of this evidence, the case 
need not be remanded to the RO for consideration and the 
issuance of a supplemental statement of the case.  See 
38 C.F.R. § 20.1304(c) (1999).


FINDINGS OF FACT

1.  The veteran currently has a bilateral hearing loss 
disability as defined by applicable law 

2.  The veteran's service medical records support his 
contention that he was exposed to acoustic trauma during 
service and document decreased hearing acuity.

3.  The veteran did not incur a chronic hearing loss 
disability during service, nor was a chronic hearing loss 
disability manifested within the year after his separation 
from service.

4.  There is no medical evidence of a link between the 
veteran's current hearing loss and any disease or injury in 
service.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim for 
service connection for hearing loss, and there is no 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was a cannon crewmember during service.  Every 
Report of Medical Examination dated prior to 1991 did not 
show significantly abnormal hearing acuity, and the veteran 
had no complaints concerning hearing loss prior to 1991.  
Audiological evaluation in October 1991 showed puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
10
0
10
5
0

Audiological evaluation in February 1992 showed puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
100+
5
15
LEFT
35
25
25
20
20

Due to the significant threshold shift shown between these 
two examinations, the veteran underwent two follow-up 
audiological evaluations.  On March 17, 1992, audiological 
evaluation showed puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
20
20
15
LEFT
40
30
25
25
15

On March 31, 1992, audiological evaluation showed puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
10
10
10
LEFT
25
15
25
20
20

On the Report of Medical History completed in conjunction 
with his separation examination, the veteran complained of 
hearing loss.  It was noted that he had had an "H2" hearing 
test.  Audiological evaluation conducted in June 1992 showed 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
10
10
10
LEFT
25
15
25
20
20

In October 1992, the veteran underwent a VA audiological 
evaluation.  He reported extensive noise exposure during 
service from cannons, machine guns, and artillery.  On the 
authorized audiological evaluation, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
15
LEFT
20
15
20
15
10

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 94 percent in the left ear.  
The examiner concluded that the veteran's hearing was within 
normal limits bilaterally.

The veteran indicated in his substantive appeal that he was 
experiencing hearing loss due to ringing in the ears.  At his 
hearing in 1994, he testified that he had difficulty hearing 
the television and conversations.  He stated that he 
sometimes wore earplugs during service.  He did not wear ear 
protection at times because he had to listen for incoming 
instructions.  He was in field artillery for fourteen years.

The veteran underwent another VA audiological examination in 
July 1997.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
30
20
LEFT
35
35
35
30
20

Speech audiometry revealed speech recognition ability of 94 
percent bilaterally.  The examiner stated that the veteran 
had normal hearing in the right ear and mild sensorineural 
hearing loss in the left ear.

In February 1999, the veteran had a personal hearing, and his 
contentions were consistent with those discussed above.  He 
stated that the VA examiner in 1997 verbally told him that 
his hearing loss was related to his inservice noise exposure.  
He was in the process of seeking private treatment for his 
hearing loss because his employer had recently become aware 
of his hearing problems. 

The veteran subsequently submitted the report of a private 
audiogram conducted in April 1999.  The numerical results 
were not indicated, but the results shown in the graph 
appeared consistent with the results of the 1997 VA 
examination.  It was noted that speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
of 96 percent in the left ear. 


II.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the veteran's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1999).  Service connection for 
sensorineural hearing loss may be established based on a 
legal "presumption" by showing that it manifested itself to 
a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307 and 3.309 (1999); see Under 
Secretary for Health letter (October 4, 1995) (It is 
appropriate for VA to consider sensorineural hearing loss as 
an organic disease of the nervous system and, therefore, a 
presumptive disability.)

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  38 C.F.R. § 3.385 (1999). ("[I]mpaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.").

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) has held that 38 C.F.R. § 3.385 did not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation did not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. § 1110 (West 1991); 
C.F.R. §§ 3.303 and 3.304 (1999); Hensley, 5 Vet. App. at 
159-60.

The veteran is not entitled to presumptive service connection 
for sensorineural hearing loss.  First, the medical evidence 
does not show that he had a chronic hearing loss disability 
during service.  Audiometric results in February and March 
1992 did show significant threshold shifts compared to the 
1991 results.  However, this was apparently an acute and 
transitory condition, in that (a) the veteran's hearing 
acuity returned to normal according to VA regulations by the 
time he separated from service and (b) his hearing acuity 
remained normal four months after his separation from 
service.  The inservice decreased hearing acuity cannot be 
considered a chronic disorder since it resolved.  Second, the 
medical evidence does not show that the veteran's hearing 
loss disability was manifested within the year following his 
separation from service.  As indicated above, his hearing 
acuity was normal according to VA regulations both upon his 
separation from service and upon VA examination four months 
after service.  The first medical evidence showing hearing 
loss disability as defined by VA regulations was in 1997 for 
the left ear and in 1999 for the right ear.  

Diagnosis of left ear sensorineural hearing loss was rendered 
in 1997, and the audiogram conducted in 1997 showed findings 
indicative of a hearing loss disability in the left ear 
according to VA regulation.  Hearing acuity in the right ear 
was normal at that time.  However, the report of the private 
audiogram conducted in 1999 indicated that speech 
discrimination tests were 92 percent in the right ear.  It 
does not appear from this report that these results were 
shown on CNC Maryland testing, as required by VA regulations.  
Even if the Board accepts the private audiogram report as 
indicative of right ear hearing loss, the veteran's claim is 
still not well grounded.

The veteran's service medical records certainly showed 
decreased hearing acuity, and his contentions of exposure to 
acoustic trauma during service are consistent with his 
military occupational specialty.  However, there is no 
medical evidence showing a nexus, or link, between a disease 
or injury incurred during service and the veteran's current 
hearing loss.  As indicated above, his service medical 
records showed normal hearing acuity upon his separation from 
service, and his hearing acuity remained normal four months 
after service.  The first indication of ascertainable hearing 
loss was in 1997 for the left ear and in 1999 for the right 
ear.  At no time has a medical professional rendered an 
opinion that the veteran's hearing loss is related to his 
active service in any manner, including the inservice 
acoustic trauma, or that it began during service. 

The veteran testified that the VA examiner in 1997 told him 
that his hearing loss was related to his military service.  
First, there is no such opinion contained in the VA 
examination report supporting that contention.  Second, a lay 
claimant's statement about what a physician told him, i.e., 
"hearsay medical evidence", cannot constitute medical 
evidence of inservice etiology of a current disability that 
is necessary in order to well ground a claim.  Cf. Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (citing Espiritu, 2 Vet. 
App. 492). 

The veteran maintains that he now has hearing loss as a 
result of inservice acoustic trauma.  However, even accepting 
his statements as true, he cannot meet his initial burden 
under 38 U.S.C.A. § 5107(a) by simply presenting his own 
opinion.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder.  Until 
he does so, VA has no duty to assist him in developing facts 
pertinent to this claim, including providing him additional 
medical examinations at VA expense.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.326(a) (1999) (VA examination will 
be authorized where there is a well-grounded claim for 
compensation); see Grivois v. Brown, 6 Vet. App. 136, 139-40 
(1994) (noting that "implausible claims should not consume 
the limited resources of the VA and force into even greater 
backlog and delay those claims which . . . require 
adjudication"); see also Slater v. Brown, 9 Vet. App. 240, 
243-244 (1996).  VA also has no duty to remand this claim for 
a nexus opinion, as his representative has requested, since 
it is not well grounded.  See Morton v. West, 12 Vet. App. 
477 (1999).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits, see 
38 U.S.C.A. § 5103(a) (West 1991), as he has not referred to 
any specific piece of evidence that is missing.  Nothing in 
the record suggests the existence of evidence that might well 
ground this claim. 

Since the veteran has failed to present competent medical 
evidence that this claim is plausible, that is, he has failed 
to present medical evidence that links his current hearing 
loss to a disease or injury during service, the claim for 
service connection must be denied as not well grounded.  Dean 
v. Brown, 8 Vet. App. 449 (1995) and Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.


ORDER

Entitlement to service connection for hearing loss is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

